Case 5:15-cv-00007-TBR-LLK Document 258 Filed 03/22/19 Page 1 of 3 PageID #: 3514




                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                     PADUCAH DIVISION

  MARK PFEIFER, Administrator                     )
  of the Estate of James Kenneth Embry,           )
                                                  )
          PLAINTIFF,                              )
                                                  )
  v.                                              )       Case No. 5:15-CV-007-TBR (Lead Case)
                                                  )       (consolidated with 5:15-CV-015-TBR)
  CORRECTCARE-INTEGRATED                          )
  HEALTH, INC., et al.,                           )
                                                  )
          DEFENDANTS                              )


                PLAINTIFF’S DESIGNATION OF DEPOSITION TESTIMONY

          COMES NOW, Plaintiff, and submits the following designation of deposition testimony

  for trial in the above-entitled action.

          Harold Douglas Crall, M.D.

          On May 18, 2018, the deposition of Harold Douglas Crall, M.D. (“Dr. Crall”) was taken

  in Louisville, Kentucky. The deposition was recorded by a certified short hand reporter. Plaintiff

  plans on calling Dr. Crall to testify live at trial and submits these designations only as a precaution.

  The designations made herein are of the transcript.

          Page:Line

          9:16-20

          11:1-24

          51:6-25

          52:13 – 53:5

          53:9 – 55:3

          55:8 – 58:22



                                                      1
Case 5:15-cv-00007-TBR-LLK Document 258 Filed 03/22/19 Page 2 of 3 PageID #: 3515




         59:1-17

         59:24 – 63:14

         64:2 – 65:22

         73:4 – 83:6

         84:1 – 85:3

         85:8 – 88:18

         88:22 – 89:9

         89:24 – 92:25

         93:7 – 101:17

         102:11 – 106:23

         107:5-6

         108:2 – 110:19

         111:10 – 115:21

         117:16 – 118:7

         118:13 – 120:13

         121:21-25

         122:3 – 123:8

         123:23 – 124:19

         126:5-17

         126:20 – 127:4

  Respectfully submitted,

  /s/Robert M. Blakemore
  Daniel Smolen
  danielsmolen@ssrok.com
  Robert M. Blakemore


                                       2
Case 5:15-cv-00007-TBR-LLK Document 258 Filed 03/22/19 Page 3 of 3 PageID #: 3516




  bobblakemore@ssrok.com
  Smolen & Roytman, PLLC
  701 South Cincinnati Avenue
  Tulsa, OK 74119
  Phone: (918) 585-2667
  Fax: (918) 585-2669

  Gregory A. Belzley
  gbelzley@aol.com
  Camille A. Bathurst
  camillebathurst@aol.com
  BelzleyBathurst Attorneys
  P.O. Box 278
  Prospect, KY 40059
  502/228-5084

  Bradley P. Rhoads
  brad@rhoadsandrhoads.com
  Sara J. Martin
  sara@rhoadsandrhoads.com
  Rhoads & Rhoads, PSC
  115 East Second Street, Suite 100
  Owensboro, KY 42302
  270/683-4600

  Attorneys for Plaintiff


                              CERTIFICATE OF SERVICE

         I hereby certify that on the 22nd day of March 2019, I electronically transmitted the
  foregoing document to the Clerk of Court using the ECF System for filing and transmittal of a
  Notice of Electronic Filing to all ECF registrants who have appeared in this case.


                                                     s/ Robert M. Blakemore




                                                3
